 Case 19-51336-SCS             Doc 14     Filed 12/03/19 Entered 12/03/19 16:13:50                Desc Main
                                         Document      Page 1 of 2

                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Newport News Division
In re:   Thomas Lee Dicker                                                        Case No.: 19-51336-SCS
         Tracey Laverne Dicker                                                    Chapter 13
         Debtor(s)

          TRUSTEE'S RECOMMENDATION REGARDING CONFIRMATION OF
                            CHAPTER 13 PLAN

         R. Clinton Stackhouse, Jr., the Chapter 13 trustee appointed in the Chapter 13 bankrucptcy case

filed by Thomas Lee Dicker and Tracey Laverne Dicker (the "Debtors"), as and for his recommendation

regarding the Debtor's plan, filed on September 23, 2019, states as follows:

         1. On September 18, 2019 (the "Filing Date"), the Debtors filed for bankruptcy relief under

chapter 13 of title 11 of the United States Code (the "Bankruptcy Code"). Relief was ordered.

         2. On September 19, 2019, the Trustee was appointed as the chapter 13 trustee in the Debtor's

case and continues to serve in this capacity.

         3. On September 23, 2019, the Debtors filed the Chapter 13 Plan ("Plan").

         4. The Trustee has reviewed the Plan and it appears, based on this review, as follows:

                 a. Proper notice of the Plan has been provided to all creditors and parties in interest;

                 b. The Plan complies with the provisions of the Chapter 13 Bankruptcy Code and with all

                    other applicable provisions of the Bankruptcy Code;

                 c. Any fees that were required to be paid before confirmation have been paid;

                 d. The Plan is proposed in good faith and not by any means forbidden by law;

                 e. The value, as of the effective date of the Plan, of property to be distributed under the

                    Plan on account of each allowed unsecured claim is not less than the amount that

                    would be paid on such claim if the Debtor's estate were liquidated under chapter 7 of

                    the Bankruptcy Code;

R. Clinton Stackhouse, Jr.
Chapter 13 Trustee
7021 Harbour View Boulevard, Suite 101
Suffolk, Virginia 23435
(757) 333-4000
 Case 19-51336-SCS             Doc 14      Filed 12/03/19 Entered 12/03/19 16:13:50              Desc Main
                                          Document      Page 2 of 2

                 f. With respect to the treatment of secured creditors, the Plan complies with 11 U.S.C. § 1325

                    (a)(5);

                 g. The Debtors appear to be able to make all payments proposed under the Plan and to

                    comply with the terms of the Plan;

                 h. The filing of the petition in this case was in good faith;

                 i. The Debtors have paid all amounts that are required to be paid under the domestic support

                   obligation that have first become due after the Filing Date , if the Debtors are required by a

                   judicial or administrative order, or by statute, to pay such domestic support obligation;

                 j. The Debtors have filed all applicable federal, state and local tax returns as required by 11

                   U.S.C § 1308; and

                 k. Any creditors holding claims entitled to priority pursuant to 11 U.S.C. §§ 507(a)(1)

                    through (9) are being paid as required by law or have agreed to treatment otherwise .

        5. The Trustee recommends confirmation of the Plan.


Date: December 03, 2019                               Chapter 13 Trustee


                                                           /s/ R. Clinton Stackhouse, Jr.
                                                      BY
                                                           Chapter 13 Trustee

                                         CERTIFICATE OF SERVICE
         I hereby certify that on the 3rd day of December, 2019, I will electronically file the foregoing
Recommendation with the Clerk using the CM/ECF system, which will then send electronic notification of
such filing to Lorin D Hay, Esquire, counsel for the Debtor(s), and to those designated to receive such
service via the Court's CM/ECF system, and that a true copy was mailed, first-class, postage prepaid to:

Thomas Lee Dicker
22 Wedgewood Drive, North
Newport News, VA 23601

Tracey Laverne Dicker
22 Wedgewood Drive, North
                                                           /s/ R. Clinton Stackhouse, Jr.
Newport News, VA 23601
                                                           Chapter 13 Trustee
R. Clinton Stackhouse, Jr.
Chapter 13 Trustee
7021 Harbour View Boulevard, Suite 101
Suffolk, Virginia 23435
(757) 333-4000
